                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KEITH JAY FISCHER and
DAWN MARIE FISCHER,

             Plaintiffs,

v.                                              Civil Action No. 5:18CV167
                                                                   (STAMP)
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, INC. and
WILLIAM GARVEY, JR. INSURANCE
AGENCY, INC.,

             Defendants.


                     MEMORANDUM OPINION AND ORDER
               DENYING PLAINTIFFS’ MOTION TO REMAND AND
                GRANTING DEFENDANTS’ MOTION TO DISMISS

                               I.   Background

        The plaintiffs, Keith Jay Fischer and Dawn Marie Fischer,

initiated this lawsuit in the Circuit Court of Brooke County, West

Virginia against defendants State Farm Mutual Automobile Insurance

Company (“State Farm”) and William Garvey, Jr. Insurance Agency,

Inc. (the “Garvey Agency”).

        Plaintiffs   claim   that   at   the   time   plaintiff,   Keith   Jay

Fischer, contacted the Garvey Agency requesting coverage for a 2006

Mazda Miata owned by plaintiffs, no commercially meaningful and

reasonable offer of underinsured motorist (“UIM”) coverage was

made.     Plaintiffs further assert that because of the “errors and

omissions” of the Garvey Agency, plaintiff, Keith Jay Fischer,

lacked UIM coverage on the 2006 Mazda Miata under the policy.              The

complaint goes on to allege that plaintiffs’ claim for UIM benefits

was denied by State Farm.
     Count I of the complaint seeks a declaratory judgment that the

policy be reformed by operation of the law to include One Hundred

Thousand Dollars ($100,000.00) in UIM benefits.         Count II of the

complaint asserts a claim against State Farm for common law “bad

faith”/breach of the implied covenant of good faith and fair

dealing.   Count III of the complaint asserts a claim against State

Farm for alleged violations of the Unfair Trade Practices Act, W.

Va. Code § 33-11-4(9).    The only cause of action asserted against

the Garvey Agency is found within Count IV of the complaint, which

asserts a claim for “Negligence - Errors and Omissions.”              In

support of this cause of action, plaintiffs allege that the Garvey

Agency “at all times material and relevant hereto, acted as an

agent of State Farm.”    Plaintiffs further contend that the Garvey

Agency “breached its duty of care by failing to provide Plaintiffs

with a meaningful and commercially reasonable offer of underinsured

motorist bodily injury coverage benefits on the 2006 Mazda Miata

under Insurance Policy No. 099 883 8-D2 l-48A and treating the

Mazda Miata as a replacement vehicle.”          Count V of the complaint

asserts that State Farm is vicariously liable for the alleged acts

of the Garvey Agency.    The complaint seeks a declaration that the

insurance policy under which plaintiffs seek recovery includes One

Hundred Thousand Dollars ($100,000.00) in underinsured motorist

(“UIM”) coverage benefits.       Plaintiffs further seek to recover

unspecified    damages   for    emotional   distress,     inconvenience,

annoyance,    humiliation,     embarrassment,     aggravation,   anxiety,



                                    2
frustration, “other general damages,” attorneys’ fees, costs and

expenses.    Plaintiffs also seek to recover punitive damages.

Plaintiffs demand a jury trial on all issues.

      Defendants removed the civil action to this Court pursuant to

28 U.S.C. § 1446.    ECF No. 1.     In the notice of removal, defendants

assert that this Court has jurisdiction over the matter pursuant to

28 U.S.C. § 1332(a) (diversity jurisdiction) as this is a civil

action wherein the matter in controversy exceeds the sum or value

of   Seventy-Five    Thousand      Dollars   ($75,000.00),     exclusive   of

interests and costs, and it is between citizens of different

states.     Even    though   the    Garvey   Agency   is   a   West   Virginia

corporation, the defendants argue that the Garvey Agency has been

fraudulently joined and that the plaintiffs cannot “establish a

cause of action against it.”        Thus, because the Garvey Agency was

fraudulently joined, defendants argue its citizenship must be

disregarded and this Court has diversity jurisdiction pursuant to

28 U.S.C. § 1332(a).

      Defendants then filed a motion to dismiss defendant William

Garvey, Jr. Insurance Agency, Inc. (ECF No. 4) under Federal Rule

of Civil Procedure 12(b)(6).        Defendants contend that plaintiffs’

complaint fails to state a claim against the Garvey Agency upon

which relief may be granted.        Defendants contend that plaintiffs’

negligence claim against the Garvey Agency is premised upon the

allegation that the Garvey Agency breached its duty of care by

failing to provide plaintiffs with a meaningful and commercially



                                       3
reasonable offer of underinsured motorist bodily injury coverage

benefits.    Defendants argue that this claim fails as an insurance

agent acting on behalf of a known principal cannot be sued in

contract or tort.     Additionally, defendants argue that the claim

against the Garvey Agency fails as the obligation to make a

commercially reasonable offer of UIM coverage extends only to the

insurer and not to an insurance agent. Therefore, defendants argue

that the Garvey Agency should be dismissed from this matter

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

     The plaintiffs then filed a motion to remand and memorandum in

opposition    to   defendants’   motion   to   dismiss   (ECF   No.   6).

Plaintiffs move, pursuant to 28 U.S.C. § 1446, to remand this case

to the Circuit Court of Brooke County, West Virginia and contend

that the defendants have failed to satisfy their burden of proving

that the defendant, William Garvey, Jr. Insurance Agency, Inc., was

fraudulently joined as a party.

     Plaintiffs contend that the primary claim by the plaintiffs is

that the defendant, State Farm, failed to make a proper offer of

underinsured motorist coverage, meaning that coverage exists by

operation of law.    If, however, the Court concludes that there is

no underinsured motorist coverage available to the plaintiffs, they

have asserted an alternative claim against defendant the Garvey

Agency.     Specifically, plaintiffs allege that the Garvey Agency

negligently and erroneously failed to procure the appropriate

insurance coverage for the Mazda Miata requested by the plaintiffs.



                                   4
Plaintiffs contend that the claim against defendant the Garvey

Agency is not a contract claim growing out of State Farm’s policy,

and    no    tort    claim    that     can       be   asserted      against   State   Farm.

Instead, plaintiffs argue, it is a separate and independent claim

of negligence assertable against the agent.                      Plaintiffs argue that

because the defendants have failed to carry their heavy burden of

demonstrating that there is not even a possibility of recovery

against the Garvey Agency, remand is warranted and the Court,

likewise, should deny the Garvey Agency’s motion to dismiss for the

same reasons.

        Defendants        then     filed     a    response     in    opposition      to   the

plaintiffs’ motion to remand and reply in support of the motion to

dismiss.         ECF No. 7.      In response, defendants state, as recognized

by plaintiffs, Benson held that “where the agent is the agent of

the insurer, acts within the scope of his authority, and his

principal is disclosed, he is not liable to the insured either in

contract or in tort.” Benson v. Continental Ins. Co., 120 F. Supp.

2d 593 (S.D. W. Va. 2000).                  However, plaintiffs argue that this

rule    applies      only     “where       the    agent’s     acts    are    those   of   the

insurance company.”              Defendants argue that the language quoted by

plaintiffs actually does not appear anywhere in Benson. Defendants

contend that Benson is applicable to the case herein as the

complaint specifically alleges that the Garvey Agency acted as an

agent       of    State     Farm     at     all       times   and     held    its    agents,

representatives and employees out as agents of State Farm, and at



                                                  5
no time was acting outside the scope of its authority.                  Plaintiffs

next attempt to rely on Negri to avoid the dismissal of the Garvey

Agency by asserting that an agent is subject to personal liability

whenever he commits “an independent tort of negligence.”                    However,

defendants assert that in this case, as in Negri, plaintiffs have

not    alleged    an   independent       tort.       Defendants      contend    that

plaintiffs have specifically alleged that the Garvey Agency was

acting as an agent of State Farm at all material times and that the

Garvey Agency held its agents, representatives and employees out as

agents of State Farm.             Therefore, defendants assert that these

alleged negligent acts are actions alleged by plaintiffs to be on

behalf of State Farm and are, therefore, not independent torts.

Consequently, pursuant to Benson and Negri, defendants argue that

the    Garvey    Agency     has   been   fraudulently       joined    and   must   be

dismissed as an insured agent specifically alleged by plaintiffs to

be acting on behalf of a known principal cannot be sued in contract

or tort. Moreover, defendants contend that even if plaintiffs have

sufficiently alleged an independent tort against the Garvey Agency

(which defendants deny), the Garvey Agency has been fraudulently

joined and should be dismissed as it owed no duty to make an offer

of underinsured motorist coverage to plaintiffs as a matter of law.

       The plaintiffs filed a reply to defendants’ response in

opposition.       ECF No. 8.        In reply, the plaintiffs state that

defendants are correct in saying the language “where the agent’s

acts    are   those    of   the    company”   does    not    appear    in    Benson.



                                          6
Plaintiffs    clarify    that,   it     appears,       instead,     in   Negri   v.

Nationwide Mut. Ins. Co., No. 5:11cv3, 2011 WL 3648221 (N.D. W. Va.

Aug. 18, 2011). Plaintiffs attempt to distinguish the case at hand

from Benson by asserting that plaintiffs in this case have alleged

have two independent and alternative theories of liability. First,

plaintiffs allege that underinsured motorist coverage exists as a

matter of law. Specifically, plaintiffs allege that a proper offer

of underinsured motorist coverage was not provided and, therefore,

the policy has been reformed by operation of law to include that

coverage.    If, however, the Court finds that there is no coverage

(and, therefore, no claim against State Farm), the plaintiffs

allege in the alternative that the Garvey Agency was guilty of

negligence.

     The plaintiffs argue that they spell out two theories of

negligence in their complaint: (1) negligence in failing to make a

meaningful    and   commercially      reasonable       offer   of    underinsured

motorist    coverage    as   required       by   law   and   (2)    negligence   in

“fail[ing] to procure the appropriate insurance coverage for the

[Miata] requested by Plaintiffs.”            The plaintiffs allege that the

Garvey Agency failed to follow plaintiffs’ instructions to issue a

new policy for the Miata that provided the same coverages as

plaintiffs’ other, year-round vehicles (including underinsured

motorist coverage). Instead, plaintiffs contend, the Garvey Agency

treated the Miata as a replacement for a seasonal vehicle that did

not have underinsured motorist coverage.               Consequently, the Miata



                                        7
did not have underinsured motorist coverage at the time of the

wreck.    Plaintiffs argue that this is a classic failure-to-procure

scenario that can be asserted against an agent under West Virginia

law.     Plaintiffs argue that because the plaintiffs have plead a

viable claim against the defendant, the Garvey Agency, and because

the Garvey Agency is a West Virginia corporation, full diversity of

citizenship is lacking and, therefore, the Court should grant the

plaintiffs’ motion to remand.

                              II.   Applicable Law

A.     Removal and Remand

       A defendant may remove a case from state court to federal

court in instances where the federal court is able to exercise

original jurisdiction over the matter.            28 U.S.C. § 1441.     Federal

courts have original jurisdiction over primarily two types of

cases: (1) those involving federal questions under 28 U.S.C. § 1331

and (2) those involving citizens of different states where the

amount in controversy exceeds $75,000.00, exclusive of interests

and costs pursuant to 28 U.S.C. § 1332(a).                 The party seeking

removal bears the burden of establishing federal jurisdiction. See

Mulcahey v. Columbia Organic Chems. Co., Inc., 29 F.3d 148, 151

(4th Cir. 1994). Removal jurisdiction is strictly construed due to

“significant federalism concerns,” implicated by abrogating a state

court    of   the   ability    to   decide    a   case   over   which   it   has

jurisdiction.       Id.   Thus, if federal jurisdiction is doubtful, the

federal court must remand.          Id.



                                          8
        However, when a defendant removes a case that, on its face,

does not present complete diversity, courts are permitted to

utilize the doctrine of fraudulent joinder to examine the record in

more depth to determine whether the non-diverse parties are real

parties in interest to the action.          Mayes v. Rapoport, 198 F.3d

457, 461 (4th Cir. 1999).         Under the doctrine of fraudulent

joinder, a defendant may remove a case on the basis of diversity

jurisdiction even if a non-diverse defendant is a party to the

case, so long as the removing party can prove that the non-diverse

defendant was fraudulently joined to the action.        Id.    Fraudulent

joinder “effectively permits a district court to disregard, for

jurisdictional purposes, the citizenship of certain nondiverse

defendants, assume jurisdiction over a case, dismiss the nondiverse

defendants, and thereby retain jurisdiction.”        Id.

B.      Motion to Dismiss

        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.            Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”              Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).            This

Court     also   declines   to   consider     “unwarranted    inferences,




                                    9
unreasonable conclusions, or arguments.”             Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

      It has often been said that the purpose of a motion under Rule

12(b)(6) is to test the formal sufficiency of the statement of the

claim for relief; it is not a procedure for resolving a contest

about the facts or the merits of the case.            5B Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1356 (3d ed.

1998).   The Rule 12(b)(6) motion also must be distinguished from a

motion for summary judgment under Federal Rule of Civil Procedure

56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact.                    Id.    For

purposes of the motion to dismiss, the complaint is construed in

the   light   most   favorable    to   the   party   making    the   claim   and

essentially    the   court’s     inquiry     is   directed    to   whether   the

allegations constitute a statement of a claim under Federal Rule of

Civil Procedure 8(a).     Id. § 1357.

      A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on its face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                 “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).                  Detailed

factual allegations are not required, but the facts alleged must be



                                       10
sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

                          III.   Discussion

     This Court will address the fraudulent joinder issue raised in

the defendants’ notice of removal and plaintiffs’ motion to remand

before addressing the defendants’ motion to dismiss the Garvey

Agency.   Here, the defendants do not allege outright fraud in the

plaintiffs’ pleadings. Therefore, to defeat the plaintiffs’ motion

to remand, the defendants must establish by clear and convincing

evidence that, even resolving all issues of fact and law in the

plaintiffs’ favor, the plaintiffs have not alleged any possible

claim against the Garvey Agency.

A.   Defendants’ Removal and Plaintiffs’ Motion to Remand

     The fraudulent joinder doctrine provides an exception to the

complete diversity requirement and allows a district court to

assume jurisdiction even if there are nondiverse defendants at the

time of removal.   E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574,

578 (4th Cir. 2013).    Under the doctrine of fraudulent joinder, a

district court may “disregard, for jurisdictional purposes, the

citizenship of certain nondiverse defendants, assume jurisdiction

over a case, dismiss the nondiverse defendants, and thereby retain

jurisdiction.”     Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir.

1999). “The party alleging fraudulent joinder bears a heavy burden

— it must show that the plaintiff cannot establish a claim even

after resolving all issues of law and fact in the plaintiff’s



                                  11
favor.”    Johnson v. Am. Towers, LLC, 781 F.3d 693, 704 (4th Cir.

2015) (quoting Hartley v. CSX Transp., Inc., 187 F.3d 422, 424 (4th

Cir. 1999)).         In order to establish fraudulent joinder, “the

removing     party    must   establish    either:   [t]hat   there   is    no

possibility that the plaintiff would be able to establish a cause

of action against the in-state defendant in state court; or [t]hat

there has been outright fraud in the plaintiff’s pleading of

jurisdictional facts.”       Mayes, 198 F.3d at 464.      Under the former

“no possibility” standard, a removing defendant cannot succeed if

there is a “glimmer of hope” that the plaintiff’s claim against a

non-diverse defendant will succeed.         Id. at 466.

     Fraudulent joinder exists “when a court finds either that no

cause of action is stated against [a] nondiverse defendant, or in

fact no cause of action exists.”          AIDS Counseling & Testing Ctrs.

v. Group W Television, Inc., 903 F.2d 1000, 1003 (4th Cir. 1990).

Thus, the only determination with which this Court is charged at

this point is whether a “possible” claim has been alleged against

defendant.    See Corder v. Antero Res. Corp., 322 F. Supp. 3d 710,

715 (N.D. W. Va. 2018).

     The primary claim by the plaintiffs is that defendant State

Farm failed to make a proper offer of underinsured motorist

coverage, meaning that coverage exists by operation of law.               ECF

No. 6 at 4.     If, however, this Court concludes that there is no

underinsured motorist coverage available to the plaintiffs, the

plaintiffs argue that they have asserted an alternative claim



                                     12
against the Garvey Agency.    ECF No. 6 at 5.    In the alternative,

plaintiffs   allege   that   the   Garvey   Agency    negligently   and

erroneously failed to procure the appropriate insurance coverage

for the 2006 Mazda Miata requested by plaintiffs.       ECF No. 1-1 at

15; ECF No. 6 at 5.

     Upon review, this Court finds that plaintiffs’ complaint fails

to set forth a viable cause of action that would entitle plaintiffs

to potentially recover against the Garvey Agency.       The sole cause

of action asserted against the Garvey Agency is a claim for

”Negligence - Errors and Omissions” (Count IV). ECF No. 1-1 at 13.

Plaintiffs’ negligence claim against the Garvey Agency is premised

upon the allegation that the Garvey Agency breached its duty of

care by failing to provide plaintiffs with a meaningful and

commercially reasonable offer of underinsured motorist bodily

injury coverage benefits.    Upon review, this claim fails.

     In West Virginia, “duly licensed insurance agents acting

within the scope of their employment may not be sued in their

individual capacity in tort or in contract.”         Fleming v. United

Teachers Assocs. Ins. Co., 250 F. Supp. 2d 658, 662 (S.D. W. Va.

2003); see also, Benson v. Cont’l Ins. Co., 120 F. Supp. 2d 593,

595 (S.D. W. Va. 2000) (As a general rule, where the agent is the

agent of the insurer, acts within the scope of his authority, and

his principal is disclosed, he is not liable to the insured either

in contract or in tort.).    Plaintiffs specifically assert within

their allegation “Negligence - Errors and Omissions” (Count IV)



                                   13
that “Defendant, William Garvey, Jr. Insurance Agency, Inc., at all

times material and relevant hereto, acted as an agent of State

Farm.”    ECF No. 1-1 at 13.

      Plaintiffs     cite    to    this    Court’s      analysis     in     Negri   v.

Nationwide Mut. Ins. Co., No. 5:11CV3, 2011 WL 3648221 (N.D. W. Va.

Aug. 18, 2011), of the West Virginia Supreme Court of Appeals

decision in Jarvis v. Modern Woodmen of America, 406 S.E.2d 736 (W.

Va.   1991),   for   the    proposition        that   an   agent    “will    be   held

personally liable for his own negligent acts.”               ECF No. 6 at 4.        In

Negri, this Court recognized that in Jarvis, the West Virginia

Supreme    Court     held   that    the        insurance   agent’s     conduct      in

encouraging the insured to make misrepresentations in procuring an

insurance contract constituted an independent tort of negligence,

not a negligent act on behalf of the insurer. See Negri v.

Nationwide Mut. Ins. Co., No. 5:11CV3, 2011 WL 3648221, at *4 (N.D.

W. Va. Aug. 18, 2011).

      In this case, however, plaintiffs’ alleged negligence claim

against the Garvey Agency is premised upon actions made by the

Garvey Agency on behalf of the insurance company, and these actions

do not constitute an independent tort.                In this case, as in Negri,

plaintiffs have not alleged an independent tort.                   Thus, this Court

finds that there is no possibility that plaintiffs would be able to

establish a cause of action against the Garvey Agency, and that

plaintiffs’ claim necessarily fails.




                                          14
      Additionally, defendants contend that West Virginia Code

§§ 33-6-31d(b) and (e) place the obligation to make an offer of

underinsured motorist coverage on the insurer, not the insurance

agent.   This Court agrees.      Defendants correctly point out that in

Smith, the Court specifically found that an insurance agent had no

obligation to make an offer of underinsured motorist coverage.

Smith v. State Farm Automobile Insurance Company, Civil Action No.

2:14-CV-00079-JPB (N.D. W. Va. Jan. 6, 2015).               This Court finds

defendants’ argument persuasive.             Thus, this Court finds that

plaintiffs’ alleged negligence claim against the Garvey Agency

fails as the Garvey Agency had no duty to make a commercially

reasonable offer of UIM coverage to plaintiffs.

B.    Defendants’ Motion to Dismiss

      Based upon the foregoing, this Court finds that it does not

lack subject matter jurisdiction to address the merits of the

plaintiffs’ claims as raised herein.              This Court’s finding of

fraudulent joinder as discussed above effectively permits this

Court to disregard, for jurisdictional purposes, the citizenship of

certain nondiverse defendants, assume jurisdiction over a case,

dismiss the nondiverse defendants, and thereby retain jurisdiction.

See   Mayes,   198   F.3d   at   461.        Accordingly,   this   Court   has

jurisdiction to decide defendants’ pending motion to dismiss.

      Following its review of the fully briefed motion to dismiss,

and the memoranda in support, and for substantially the same

reasons set forth in this Court’s analysis of the fraudulent



                                        15
joinder issue as stated above, this Court grants the defendants’

motion to dismiss plaintiffs’ complaint as it relates to defendant

William Garvey, Jr. Insurance Agency, Inc. (ECF No. 4) under

Federal Rule of Civil Procedure 12(b)6).    This Court has construed

the complaint in the light most favorable to plaintiffs for the

purposes of deciding the motion to dismiss.      In doing so, this

Court finds that plaintiffs’ complaint fails to state a claim

against the Garvey Agency upon which relief may be granted and

cannot survive the defendants’ Rule 12(b)(6) motion to dismiss.

                         IV.   Conclusion

     After review of the plaintiffs’ complaint, as well as the

fully briefed contentions of the parties and the applicable law,

and for the reasons stated above, the plaintiffs’ motion to remand

(ECF No. 6) is DENIED and defendants’ motion to dismiss (ECF No. 4)

is GRANTED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter as to defendant William Garvey, Jr. Insurance

Agency, Inc.

     DATED:    January 30, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE



                                  16
